Case 1:19-cv-02293-CFC-SRF Document 32-2 Filed 08/24/20 Page 1 of 23 PageID #: 525




                           EXHIBIT B
Case 1:19-cv-02293-CFC-SRF Document 32-2 Filed 08/24/20 Page 2 of 23 PageID #: 526




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

  COGNIPOWER LLC

              Plaintiff,

        v.

  FANTASIA TRADING, LLC D/B/A
  ANKERDIRECT and
                                            C.A. No. 19-cv-02293-CFC-SRF
  ANKER INNOVATIONS LIMITED;

              Defendant,

  POWER INTEGRATIONS, INC.

              Movant-Intervenor.


       POWER INTEGRATIONS, INC.’S ANSWER IN INTERVENTION,
                 DEFENSES, AND COUNTERCLAIMS

        Movant-Intervenor Power Integrations, Inc. (“PI”) answers the Complaint

  filed by CogniPower LLC (“CogniPower”) dated December 18, 2019 (D.I. 1) as

  follows. PI denies each and every allegation and characterization in CogniPower’s

  Complaint unless expressly admitted in the following paragraphs. PI denies

  liability for any alleged patent infringement and denies that CogniPower is entitled

  to the relief requested or any other.
Case 1:19-cv-02293-CFC-SRF Document 32-2 Filed 08/24/20 Page 3 of 23 PageID #: 527




                    ANSWER TO NATURE OF THE ACTION

        1.     PI admits that the Complaint purports to set forth an action for patent

  infringement arising under the patent laws of the United States. PI admits the

  Court has subject matter jurisdiction over that action.

                            ANSWER TO THE PARTIES

        2.     PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

        3.     PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

        4.     On information and belief, PI admits that Defendant Fantasia Trading

  LLC (hereinafter “Fantasia”) is a Delaware limited liability company with a

  principal place of business located at 5350 Ontario Mills Pkwy, Suite 100, Ontario,

  CA 91764 and that its registered agent for service of process is Business Filings

  Incorporated at 108 W. 13th Street, Wilmington, Delaware 19801.

        5.     On information and belief, PI admits that Anker Innovations Limited

  is a Hong Kong company with a principal place of business at Room 1318-19,

  Hollywood Plaza, 610 Nathan Road, Mongkok, Kowloon, Hong Kong SAR,

  People’s Republic of China. PI lacks sufficient information to admit or deny the

  remaining allegations of this Paragraph and on that basis denies those allegations.
Case 1:19-cv-02293-CFC-SRF Document 32-2 Filed 08/24/20 Page 4 of 23 PageID #: 528




        6.    PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

        7.    PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

        8.    PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

        9.    PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

        10.   PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

        11.   PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

        12.   PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

        13.   PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

        14.   PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

        15.   PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.
Case 1:19-cv-02293-CFC-SRF Document 32-2 Filed 08/24/20 Page 5 of 23 PageID #: 529




         16.     PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

         17.     PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

         18.     PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

         19.     PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

         20.     PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

                     ANSWER TO JURISDICTION AND VENUE

         21.     PI admits that the Complaint purports to allege an action for patent

  infringement arising under the patent laws of the United States, but denies that PI

  or Fantasia has committed any act of infringement. PI admits the Court has subject

  matter jurisdiction over the action as pleaded.

         22.     PI admits that the Court has personal jurisdiction over PI and Fantasia

  for the purposes of this action.

         23.     PI does not contest that venue is proper in this Court for purposes of

  this action.
Case 1:19-cv-02293-CFC-SRF Document 32-2 Filed 08/24/20 Page 6 of 23 PageID #: 530




        24.    PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

  PI LACKS SUFFICIENT INFORMATION TO ADMIT OR DENY THE ALLEGATIONS
     OF THIS PARAGRAPH AND ON THAT BASIS DENIES THOSE ALLEGATIONS.

                              ANSWER TO JOINDER
        25.    PI admits that the Complaint alleges that Fantasia and Anker

  Innovations Limited infringe the Patents-in-Suit with respect to the same products.

  PI denies the remaining allegations of this Paragraph.

        26.    Denied.

        27.    Denied.

                         ANSWER TO PATENTS-IN-SUIT

        28.    PI admits that a copy of what appears to be U.S. Reissue Patent No.

  RE47,031 (hereinafter “the ’031 patent”) is attached to the Complaint as Exhibit A,

  and that the ’031 patent is entitled “Power converter with demand pulse isolation.”

  PI lacks sufficient information to admit or deny the remaining allegations of this

  Paragraph and on that basis denies those allegations.

        29.    Denied.

        30.    PI admits that a copy of what appears to be U.S. Reissue Patent No.

  RE47,713 (hereinafter “the ’713 patent”) is attached to the Complaint as Exhibit B,

  and that the ’713 patent is entitled “Power converter with demand pulse isolation.”
Case 1:19-cv-02293-CFC-SRF Document 32-2 Filed 08/24/20 Page 7 of 23 PageID #: 531




  PI lacks sufficient information to admit or deny the remaining allegations of this

  Paragraph and on that basis denies those allegations.

         31.    Denied.

         32.    PI admits that the Complaint collectively refers to the ’031 and ’713

  patents as the “Patents-in-Suit.”

                        ANSWER TO ACCUSED PRODUCTS

         33.    PI admits that the some Anker products, including the Anker

  PowerPort Atom PD 1 and Anker PowerPort+ 1 charger products, incorporate PI’s

  InnoSwitch chips. PI otherwise lacks sufficient information to admit or deny the

  allegations of this Paragraph and on that basis denies those allegations.

      ANSWER TO COUNT I (ALLEGED INFRINGEMENT OF THE ’031
                            PATENT)

         34.    PI incorporates by reference as if fully set forth herein its responses to

  Paragraphs 1–34 above.

         35.    PI admits that all U.S. patents are presumed valid, but denies that ’031

  patent is valid.

         36.    Denied.

         37.    PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

         38.    PI admits that a copy of what appears to be an InnoSwitch SC1271K

  datasheet is attached to the Complaint as Exhibit C and a copy of what appears to
Case 1:19-cv-02293-CFC-SRF Document 32-2 Filed 08/24/20 Page 8 of 23 PageID #: 532




  an InnoSwitch 3-CP datasheet is attached to the Complaint as Exhibit D. PI lacks

  sufficient information to admit or deny the remaining allegations of this Paragraph

  and on that basis denies those allegations.

        39.    PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

        40.    PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

        41.    PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

        42.    PI admits that the Anker PowerPort Atom PD 1 and Anker

  PowerPort+ 1 charger products incorporate PI’s InnoSwitch chips. PI otherwise

  lacks sufficient information to admit or deny the allegations of this Paragraph and

  on that basis denies those allegations.

        43.    PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

        44.    PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

        45.    PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

        46.    Denied.
Case 1:19-cv-02293-CFC-SRF Document 32-2 Filed 08/24/20 Page 9 of 23 PageID #: 533




         47.    Denied.

         48.    Denied.

         49.    PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

         50.    PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.

         51.    Denied.

         52.    PI admits that it has been aware of the existence of the ’031 patent

  since it received the Complaint and denies all other allegations of this Paragraph.

         53.    Denied.

         54.    Denied.

         55.    Denied.

     ANSWER TO COUNT II (ALLEGED INFRINGEMENT OF THE ’713
                           PATENT)
         56.    PI incorporates by reference as if fully set forth herein its responses to

  Paragraphs 1–56 above.

         57.    PI admits that all U.S. patents are presumed valid, but denies that ’713

  patent is valid.

         58.    Denied.

         59.    PI lacks sufficient information to admit or deny the allegations of this

  Paragraph and on that basis denies those allegations.
Case 1:19-cv-02293-CFC-SRF Document 32-2 Filed 08/24/20 Page 10 of 23 PageID #: 534




         60.    PI admits that a copy of what appears to be an InnoSwitch SC1271K

   datasheet is attached to the Complaint as Exhibit C and a copy of what appears to

   be an InnoSwitch 3-CP datasheet is attached to the Complaint as Exhibit D. PI

   lacks sufficient information to admit or deny the remaining allegations of this

   Paragraph and on that basis denies those allegations.

         61.    PI lacks sufficient information to admit or deny the allegations of this

   Paragraph and on that basis denies those allegations.

         62.    PI lacks sufficient information to admit or deny the allegations of this

   Paragraph and on that basis denies those allegations.

         63.    PI lacks sufficient information to admit or deny the allegations of this

   Paragraph and on that basis denies those allegations.

         64.    PI admits that the Anker PowerPort Atom PD 1 and Anker

   PowerPort+ 1 products incorporate PI’s InnoSwitch chips. PI otherwise lacks

   sufficient information to admit or deny the allegations of this Paragraph and on that

   basis denies those allegations.

         65.    PI lacks sufficient information to admit or deny the allegations of this

   Paragraph and on that basis denies those allegations.

         66.    PI lacks sufficient information to admit or deny the allegations of this

   Paragraph and on that basis denies those allegations.
Case 1:19-cv-02293-CFC-SRF Document 32-2 Filed 08/24/20 Page 11 of 23 PageID #: 535




         67.    PI lacks sufficient information to admit or deny the allegations of this

   Paragraph and on that basis denies those allegations.

         68.    Denied.

         69.    Denied.

         70.    Denied.

         71.    Denied.

         72.    PI lacks sufficient information to admit or deny the allegations of this

   Paragraph and on that basis denies those allegations.

         73.    PI lacks sufficient information to admit or deny the allegations of this

   Paragraph and on that basis denies those allegations.

         74.    Denied.

         75.    PI admits that it has been aware of the existence of the ’713 patent

   since it received the Complaint and denies all other allegations of this Paragraph.

         76.    Denied.

         77.    Denied.

         78.    Denied.

                               ANSWER TO MARKING

         79.    PI lacks sufficient information to admit or deny the allegations of this

   Paragraph and on that basis denies those allegations.
Case 1:19-cv-02293-CFC-SRF Document 32-2 Filed 08/24/20 Page 12 of 23 PageID #: 536




                             ANSWER TO JURY DEMAND

          80.    PI admits that CogniPower has demanded a trial by jury as to all

   issues so triable.

                         ANSWER TO PRAYER FOR RELIEF

          PI denies that CogniPower is entitled to any relief, as prayed for or otherwise.

                              AFFIRMATIVE DEFENSES

          PI asserts the following affirmative defenses. PI incorporates by reference as if

   fully set forth herein its responses to the allegations of Paragraphs 1–81 above. PI

   reserves the right to allege additional defenses as they become known through discovery

   or otherwise.

                        First Affirmative Defense: No Infringement

          PI and Fantasia do not infringe and have not infringed (literally, under the doctrine

   of equivalents, contributorily, or by inducement) any valid and enforceable claim of the

   ’031 and ’713 patents (collectively “the Asserted Patents”).

                          Second Affirmative Defense: Invalidity

          Each of the Asserted Patents, including each of the claims identified in the

   Complaint, is invalid because each fails to satisfy the conditions of patentability specified

   in Title 35 of the United States Code, including without limitation 35 U.S.C. §§ 101, 102,

   103, and 112.
Case 1:19-cv-02293-CFC-SRF Document 32-2 Filed 08/24/20 Page 13 of 23 PageID #: 537




              Third Affirmative Defense: Prosecution History Estoppel

         CogniPower is estopped, based on statements, representations and admissions

   made during prosecution of the patent applications resulting in the Asserted Patents, from

   asserting any interpretation of any of the patent claims that would be broad enough to

   establish any alleged infringement by PI or Fantasia.

                   Fourth Affirmative Defense: Equitable Defenses

         CogniPower’s attempted enforcement of the Asserted Patents against PI and

   Fantasia is barred by laches, estoppel, and unclean hands.

                                  COUNTERCLAIMS

         PI hereby alleges as follows:

                                         PARTIES

         1.     PI is incorporated under the laws of the state of Delaware, and has a

   regular and established place of business at 5245 Hellyer Avenue, San Jose,

   California 95138.

         2.     Upon information and belief, CogniPower is a limited liability

   company organized under the laws of the State of Delaware with its principal place

   of business at 3217 Phoenixville Pike, Malvern, Pennsylvania 19355.

                             JURISDICTION AND VENUE

         3.     This action arises under the United States patent laws, 35 U.S.C. §§

   101, et seq., and includes a request for declaratory relief under 28 U.S.C. §§ 2201
Case 1:19-cv-02293-CFC-SRF Document 32-2 Filed 08/24/20 Page 14 of 23 PageID #: 538




   and 2202. This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331,

   1338, and 2201, and 35 U.S.C. § 1, et seq.

           4.   Upon information and belief, this Court has personal jurisdiction over

   CogniPower because CogniPower has purposely availed itself of the privilege of

   conducting activities within this State and judicial District. For example,

   CogniPower is incorporated in the state of Delaware and has availed itself of the

   use of this District’s courts in asserting its own patent rights.

           5.   Upon information and belief, venue is proper in this Court pursuant to

   28 U.S.C. § 1400(b) because CogniPower is a resident of the state of Delaware

   through its incorporation under the laws of this state.

        GENERAL ALLEGATIONS RELATED TO PI’s COUNTERCLAIMS

           6.   CogniPower has engaged in a broad and aggressive campaign to

   harass and threaten PI’s customers with assertions of patent infringement liability

   premised on customer use of PI products. As such, an actual controversy between

   the parties exists within the jurisdiction of this Court under 28 U.S.C. §§ 2201 and

   2202.

           7.   As set forth below, CogniPower alleges that it owns several patents

   describing “Demand Pulse Regulation” (“DPR”) technology and has erroneously

   alleged that its DPR technology patents are infringed by PI’s customers based on

   their use of PI’s products.
Case 1:19-cv-02293-CFC-SRF Document 32-2 Filed 08/24/20 Page 15 of 23 PageID #: 539




          8.     CogniPower’s actions have not been limited to mere threats, but also

   include actual initiation of patent infringement litigation against PI’s customer

   predicated on its use of PI’s integrated circuit products.

          9.     On December 18, 2019, CogniPower filed the present case in the U.S.

   District Court for the District of Delaware (the “CogniPower Complaint”), alleging

   patent infringement by Fantasia Trading LLC d/b/a AnkerDirect and Anker

   Innovations Limited (collectively the “Anker Defendants”).

          10.    The CogniPower Complaint alleges that CogniPower is the owner and

   assignee of the’031 Patent, entitled “Power converter with demand pulse

   isolation.” (D.I. at ¶ 29.)

          11.    The CogniPower Complaint also alleges that CogniPower is the owner

   and assignee of the ’713 Patent, entitled “Power converter with demand pulse

   isolation.” (Id. at ¶ 31.)

          12.    The ’031 and ’713 patents are related to one another and allegedly also

   relate to CogniPower’s DPR technology.

          13.    According to the CogniPower Complaint, Fantasia Trading LLC d/b/a

   AnkerDirect and Anker Innovations Limited “makes, uses, offers to sell, sells,

   and/or imports charging technology . . . that incorporate circuitry providing

   demand pulse regulation such as a Power Integrations InnoSwitch or LytSwitch-6

   chip.” (Id. at ¶ 34.)
Case 1:19-cv-02293-CFC-SRF Document 32-2 Filed 08/24/20 Page 16 of 23 PageID #: 540




         14.    The infringement allegations of the CogniPower Complaint

   extensively cite to and rely upon alleged functionality in PI’s products; for

   example, the CogniPower Complaint includes numerous photographs of PI’s IC

   products and excerpts from PI’s products datasheets. (E.g., Id. at Figs. 3-18 (’031

   patent) and 20-21 (’713 patent).)

         15.    In addition to initiating litigation on its DPR patents, CogniPower has

   also asserted that other PI customers infringe its DPR patents based on using PI’s

   InnoSwitch™ integrated circuit products. For example, on information and belief,

   on or around June 26, 2020, CogniPower provided a slide deck to, and made a

   presentation to, PI’s customer Samsung, stating that its DPR patents



         16.    Samsung responded
Case 1:19-cv-02293-CFC-SRF Document 32-2 Filed 08/24/20 Page 17 of 23 PageID #: 541




         17.    CogniPower’s litigation against Anker and threats against other PI

   customers is material to PI’s own economic and legal interests. On July 30, 2020,

   PI disclosed to investors in a formal SEC document that “CogniPower had charged

   the Company’s customers with infringing, based on customer use of the

   Company’s products.” PI further disclosed to its investors that “adverse

   determinations in litigation could result in monetary losses, the loss of proprietary

   rights, subject the Company to significant liabilities, require Power Integrations to

   seek licenses from third parties or prevent the Company from licensing the

   technology, any of which could have a material adverse effect on the Company’s

   business, financial condition and operating results.”

         18.    In light of the specific allegations of the CogniPower Complaint and

   the additional allegations relating to the same patents and technology in the

   Samsung Slides—all directed specifically to PI’s customers and, on information

   and belief, all predicated on its customers’ use of PI’s InnoSwitch™ integrated

   circuit products—a substantial controversy exists between parties with adverse

   legal interests of sufficient immediacy and reality to warrant the issuance of a

   declaratory judgment. Accordingly, an actual controversy within this Court’s

   jurisdiction exists under 28 U.S.C. § 2201.
Case 1:19-cv-02293-CFC-SRF Document 32-2 Filed 08/24/20 Page 18 of 23 PageID #: 542




          FIRST COUNTERCLAIM: DECLARATORY JUDGMENT OF
             NONINFRINGEMENT OF U.S. PATENT NO. RE 47,031

         19.    The facts and allegations of paragraphs 1-18 are incorporated by

   reference for this First Counterclaim as though fully set forth herein.

         20.    The ’031 patent is asserted against the Anker Defendants in the

   CogniPower Complaint, which relies on citations to PI’s products datasheets. The

   ’031 patent also was identified in the Samsung Slides threatening PI’s

   InnoSwitch™ customer Samsung.

         21.    On information and belief, all of the allegations of the CogniPower

   Complaint and Samsung Slides allegedly relate to CogniPower’s DPR technology,

   which CogniPower alleges is claimed in the ’031 patent.

         22.    For example, according to the CogniPower Complaint, Fantasia

   Trading LLC d/b/a AnkerDirect and Anker Innovations Limited “makes, uses,

   offers to sell, sells, and/or imports charging technology . . . that incorporate

   circuitry providing demand pulse regulation such as a Power Integrations

   InnoSwitch or LytSwitch-6 chip.” (D.I. 1 at ¶ 34.)

         23.    Likewise, on information and belief, the Samsung Slides relate to

   allegations of infringement of the ’031 patent by PI’s customer Samsung, directly

   relating to its use of PI’s InnoSwitch™ products.

         24.    PI’s InnoSwitch™ and LytSwitch-6™ products do not infringe any

   claim of the ’031 patent; likewise no power supply product using PI’s
Case 1:19-cv-02293-CFC-SRF Document 32-2 Filed 08/24/20 Page 19 of 23 PageID #: 543




   InnoSwitch™ and LytSwitch-6™ products infringes any claim of the ’031 patent.

   By way of example only, claim 1 of the ’031 patent recites, in part, “a capacitor and

   a second rectifier both galvanically connected to the secondary winding, wherein:

   the second rectifier is different from the first rectifier and is poled to charge the

   capacitor during forward pulses of the apparatus; and the demand pulse generator is

   powered by energy stored in the capacitor to generate the demand pulses” and “a

   demand pulse generator galvanically connected to the secondary winding and

   configured to generate demand pulses applied via the galvanic isolation circuitry to

   the switch to adjust a frequency of the commutation of the input power to supply a

   desired amount of voltage or current to the load.” At least these elements of claim

   1 are not met by PI’s InnoSwitch™ and LytSwitch-6™ products or any power

   supply utilizing PI’s InnoSwitch™ and LytSwitch-6™ products, and therefore any

   such products and/or power supplies do not infringe.

         25.    PI is entitled to a declaration pursuant to 28 U.S.C. § 2201 stating that

   PI’s InnoSwitch™ and LytSwitch-6™ products (and/or power supplies

   incorporating them) do not infringe, directly or indirectly, any claim of the ’031

   patent either literally or under the doctrine of equivalents.

         26.    CogniPower’s false accusations of infringement of the ’031 patent by

   customers are predicated on use of PI’s products. Consequently, an actual and
Case 1:19-cv-02293-CFC-SRF Document 32-2 Filed 08/24/20 Page 20 of 23 PageID #: 544




   justiciable controversy exists between PI and CogniPower concerning

   noninfringement of the ’031 patent.

         SECOND COUNTERCLAIM: DECLARATORY JUDGMENT OF
            NONINFRINGEMENT OF U.S. PATENT NO. RE47,713

         27.    The facts and allegations of paragraphs 1-18 are incorporated by

   reference for this Second Counterclaim as though fully set forth herein.

         28.    The ’713 patent is asserted against the Anker Defendants in the

   CogniPower Complaint, which relies on citations to PI’s products datasheets. The

   ’713 patent also was identified in the Samsung Slides threatening PI’s

   InnoSwitch™ customer Samsung.

         29.    On information and belief, all of the allegations of the CogniPower

   Complaint and Samsung Slides allegedly relate to CogniPower’s DPR technology,

   which CogniPower alleges is claimed in the ’713 patent.

         30.    For example, according to the CogniPower Complaint, Fantasia

   Trading LLC d/b/a AnkerDirect and Anker Innovations Limited “makes, uses,

   offers to sell, sells, and/or imports charging technology . . . that incorporate

   circuitry providing demand pulse regulation such as a Power Integrations

   InnoSwitch or LytSwitch-6 chip.” (D.I. 1 at ¶ 34.)

         31.    Likewise, on information and belief, the Samsung Slides relate to

   allegations of infringement of the ’713 patent by PI’s customer Samsung, directly

   relating to its use of PI’s InnoSwitch™ products.
Case 1:19-cv-02293-CFC-SRF Document 32-2 Filed 08/24/20 Page 21 of 23 PageID #: 545




          32.    PI’s InnoSwitch™ and LytSwitch-6™ products do not infringe any

   claim of the ’713 patent; likewise no power supply product using PI’s

   InnoSwitch™ and LytSwitch-6™ products infringes any claim of the ’713 patent.

   By way of example only, claim 18 of the ’713 patent recites, in part, “the secondary

   side further comprises: a first capacitor; and a first rectifier poled to charge the first

   capacitor during forward power converter pulses of the flyback converter, wherein

   the demand pulses are generated using energy stored in the first capacitor” and “a

   demand pulse generator galvanically connected to the secondary winding and

   configured to generate demand pulses applied via the galvanic isolation circuitry to

   the switch to adjust a frequency of the commutation of the input power to supply a

   desired amount of voltage or current to the load.” At least these elements of claim

   18 are not met by PI’s InnoSwitch™ and LytSwitch-6™ products or any power

   supply utilizing PI’s InnoSwitch™ and LytSwitch-6™ products, and therefore any

   such products and/or power supplies do not infringe.

          33.    PI is entitled to a declaration pursuant to 28 U.S.C. § 2201 stating that

   PI’s InnoSwitch™ and LytSwitch-6™ products (and/or their use in a power supply)

   do not infringe, directly or indirectly, any claim of the ’713 patent either literally or

   under the doctrine of equivalents.

          34.    CogniPower’s false accusations of infringement of the ’713 patent by

   customers are predicated on use of PI’s products. Consequently, an actual and
Case 1:19-cv-02293-CFC-SRF Document 32-2 Filed 08/24/20 Page 22 of 23 PageID #: 546




   justiciable controversy exists between PI and CogniPower concerning

   noninfringement of the ’713 patent.

                                PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests the following relief:

               a.    judgment that PI has not infringed, and does not infringe, directly

                     or indirectly, any claim of the ’013 or ’713 patent, either literally

                     or under the doctrine of equivalents;

               b.    costs and reasonable attorneys’ fees incurred in connection with

                     this action pursuant to 35 U.S.C. § 285; and

               c.    such other and further relief as the Court finds just and proper.

                                    JURY DEMAND

         PI hereby demands trial by jury on all issues.

   Dated: August 17, 2020          FISH & RICHARDSON P.C.

                                   By: /s/ Douglas E. McCann
                                      Douglas E. McCann (No. 3852)
                                      Warren K. Mabey, Jr. (No. 5775)
                                      222 Delaware Avenue, 17th Floor
                                      P.O. Box 1114
                                      Wilmington, DE 19801
                                      Telephone: (302) 652-5070
                                      Email: dmccann@fr.com;
                                      mabey@fr.com
                                         Frank E. Scherkenbach
                                         One Marina Park Drive
                                         Boston, MA 02210-1878
                                         Telephone: (617) 542-5070
                                         Email: scherkenbach@fr.com
Case 1:19-cv-02293-CFC-SRF Document 32-2 Filed 08/24/20 Page 23 of 23 PageID #: 547




                                    Howard G. Pollack
                                    Michael R. Headley
                                    500 Arguello Street, Suite 500
                                    Redwood City, CA 94063
                                    Telephone: (650) 839-5070
                                    Email: pollack@fr.com;
                                    headley@fr.com
                                Attorneys for Movant-Intervenor
                                Power Integrations, Inc.
